DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claim 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. 2020/0008374) in view of Peng et al. (U.S. 4,037,359).
Regarding claim 1, Coleman discloses a portable hydroponic system comprising:
a tank 2 (Figure 1) having a closed bottom end 6 (Figure 1), a side wall (See annotated Figure 1 below; Reference S), an open top end 4 (Figure 1) and an interior space (Annotated Figure 1; Reference I);
an upper housing 8 (Figure 1) having a closed bottom end 12 (Figure 1), a side wall and an open top end;
wherein the tank is configured to receive and hold a fluid (Paragraph [0016], line 1), and the upper housing is removably positioned within the interior space of the tank (Paragraph [0016], lines 3-4).
Coleman fails to disclose a lower housing having an open bottom end, a side wall and a closed top end; and wherein the upper housing is removably connected to the lower housing and the lower housing removably positioned within the interior space of the tank.
Peng et al. teaches, in the analogous art of plant containers, a lower housing 36 (Figure 6 and 7) having an open bottom end (See Annotated Figure 6 below; Reference B), a side wall (Annotated Figure 6; Reference S), and a closed top end 36B (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable hydroponic system as disclosed by Coleman and removably position the lower housing as taught by Peng et al. into the tank so that the upper housing is 

    PNG
    media_image1.png
    782
    584
    media_image1.png
    Greyscale

Figure 1: Coleman

    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale

Figure 6: Peng et al.
Regarding claim 4, Coleman and Peng et al. teach the system of claim 1 as stated above, wherein the closed top end of the lower housing is removably connected to the closed bottom end of the upper housing (lower housing supports upper housing with the closed top end and upper housing rests on upper housing with the closed bottom end; Paragraph [0016], lines 3-4).
Regarding claim 5, Coleman and Peng et al. teach the system of claim 1 as stated above, further comprising: a media pot 20 Figure 1) having a closed bottom end 26, a side wall 24, and open top end 22; and a plurality of apertures 28 that are disposed along one or both of the closed bottom end and the side wall of the media pot, wherein the top end 22 of the media pot includes a dimension that is complementary to the dimension of the open top end of the tank (edge rests on top of tank), and the bottom end and side wall of the media pot is removably positioned within the interior space of the tank (Paragraph [0016], lines 3-6). 
Regarding claim 6, Coleman and Peng et al. teach the system of claim 1 as stated above, further comprising a submersible water pump 30 (Figure 1) that is positioned within the lower housing, said water pump being configured to recirculate the fluid located within the tank (Paragraph [0014], lines 1-4). 
Regarding claim 9, Coleman and Peng et al. teach the system of claim 1 as stated above, further comprising: a carrying handle (Annotated Figure 1; Reference H) that is located along the side wall of the tank. 

    PNG
    media_image1.png
    782
    584
    media_image1.png
    Greyscale

Figure 1: Coleman

    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale

Figure 6: Peng et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. 2020/0008374) in view of Peng et al. (U.S. 4,037,359) as applied to claim 1 above, and further in view of Rivest (U.S. 5,010,686) and Gottlieb et al. (2007/0144069).
Regarding claim 2, Coleman and Peng et al. teach the system of claim 1 as stated above, wherein the tank 2 (Figure 1) includes a cylindrical shape. 
Coleman does not specify the material or size of the tank, therefore fails to disclose the tank constructed from UV resistant plastic, and being configured to receive and hold five gallons of the fluid.
Rivest teaches, in the analogous art of plant containers, a tank constructed from UV resistant plastic (Column 3, lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank as disclosed by Coleman and construct it from UV resistant plastic as taught by Rivest in order to protect the tank from the UV rays, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Gottlieb et al. teaches, in the analogous art of plant containers, a tank configured to receive and hold five gallons of fluid (Paragraph [0048], lines 1-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tank as disclosed by Coleman and make it large enough to receive and hold five gallons of fluid as taught by Gottlieb et al. in order to allow the tank to be filled less often, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. 2020/0008374) in view of Peng et al. (U.S. 4,037,359) as applied to claim 1 above, and further in view of Cone (U.S. 5,522,178).
Regarding claim 3, Coleman and Peng et al. teach the system claim 1.
Coleman and Peng et al. do not specify the material of the upper and lower housing, therefore fails to disclose wherein the upper housing and the lower housing are each constructed from a dense non-buoyant material.
Cone teaches, in the analogous art of plant containers, a housing constructed from a dense non-buoyant material (Column 4, lines 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower housing as disclosed by Coleman and Peng et al. and construct them from a dense non-buoyant material so they sink when placed in the tank filled with the fluid, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. 2020/0008374) in view of Peng et al. (U.S. 4,037,359) as applied to claim 1 above, and further in view of Horibata (U.S. 6,233,870).
Regarding claim 7, Coleman and Peng et al. teach the system of claim 1 as stated above.
Coleman and Peng et al. fail to disclose the system further comprising: an air supply line having a first end that is positioned within the tank and a second end that is positioned outside the tank; and an air pump that is in communication with the second end of the air supply line.
Horibata discloses, in the analogous art of hydroponic systems, an air supply line (between reference 6 and 7, Figure 1) having a first end 7 that is positioned within a tank and a second end (connected to reference 6) that is positioned outside a tank; and an air pump 6 that is in communication with the second end of the air supply line (Column 3, lines 41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Coleman and add the air supply line having a first end positioned within the tank and a second end that is positioned outside the tank; and the air pump that is in communication with the second end of the air supply line as taught by Horibata in order to oxygenize the water to help the plants grow.
Regarding claim 8, Coleman, Peng et al, and Horibata teach the system of claim 7 as stated above, wherein the air pump 6 (Figure 1) is removably connected to the side wall of the tank (Set in support on side wall of tank).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642